Title: To Benjamin Franklin from Georgiana Shipley, 6 May 1781
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


May the 6th 1781
Your dear delightfull letter made me most exceedingly happy; particularly your account of yourself as it proves that you are in good spirits & pleased with your present situation. Your dialogue with the Gout is written with your own cheerfull pleasantry & la belle et la mauvaise jambe recalls to my mind those happy hours we once past in your society where we were never amused without learning some usefull truth, & where I first acquired a taste pour la conversation badinante et reflechie.
It is long since I have written to my ever-valued friend, but the difficulty I find in conveying my letters safe to Passy is the only motive for my silence, strange that I should be under the necessity of concealing from the world, a correspondence which it is the pride & glory of my heart to maintain.
We have spent three months in London, but leave it to morrow, that we may enjoy the beauties of a late spring at Twyford. My father grows every year fonder of that peacefull retirement, having found his endeavors to serve his Country ineffectual, he yeilds to a torrent which it is no longer in his power to oppose. I will confess, that altho: I love reading & drawing sufficiently never to want amusement in the country, yet I have some few friends in town, from whom I shall part with regret. We live very little in Public, but a great deal with small private societies— they are the charm of life.
I have enquired after Mr Small, but hitherto my enquiries have proved unsuccessfull. Sir John Pringle has left London & is gone to reside wholely in Scotland. I fear he is much streightened in his circumstances, he looks ill & is vastly changed from what you remember him. Dr Priestley is now on a short visit to his friends in town, I find he is settled much to his satisfaction at Birmingham, where he has the care of a pretty numerous congregation. Good Doctor Price calls on us often, & gives us hopes of a visit to Twyford, we value him no less on his own account, than for his steady attachement to our respectable friend.
The first opportunity we have of sending a parcel to Paris, you may expect all our shades, you flatter us vastly by desiring them as well as by every expression of esteem & affection for a family who know how to value your praise. Mr Jones has undertaken the care of this letter, I feel gratefull to him for giving me an opportunity of assuring you, how much I do & ever shall continue to love you.
 
Notation: Miss G. Shipley May 6. 81.
